                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DAN BROWN,

              Plaintiff,

v.                                                           Case No. 1:18-cv-545

                                                             Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                           OPINION

              Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB) and supplemental security income (SSI).

              Plaintiff alleged a disability onset date of June 14, 2012. PageID.597. Plaintiff

identified his disabling conditions as “[l]ower/upper back pain, right shoulder, knee pain.”

PageID.601. Prior to applying for DIB and SSI, plaintiff completed a GED and worked as a rough

carpenter, trim carpenter, construction worker, and furniture assembler. PageID.45-46, 602.

              As explained by the administrative law judge (ALJ) this matter on remand from the

Appeals Council:

               In its remand order, the Appeals Council indicated that, with the request for
       review, the claimant submitted new evidence material and related to the period
       before the Administrative Law Judge. The Appeals Council directed the
       undersigned to obtain additional evidence concerning the claimant's impairments
       in order to complete the administrative record, to give further consideration of the
       newly submitted evidence, to give further consideration to the claimant's maximum
       residual functional capacity, and to further evaluate the claimant's subjective
       complaints (Exhibit 6A).

                                                1
PageID.32.    On remand from the Appeals Council, the ALJ reviewed plaintiff’s claim de novo

and entered a written decision denying benefits on April 19, 2017. PageID.32-48. This decision,

which was later approved by the Appeals Council, has become the final decision of the

Commissioner and is now before the Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

                                                2
gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905

F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

                                                 3
716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step. At the first step, the ALJ found that plaintiff

had not engaged in substantial gainful activity since the alleged onset date of June 14, 2012, and

that he met the insured status of the Social Security Act through June 30, 2016. PageID.34. At

the second step, the ALJ found that plaintiff had severe impairments of: degenerative disc disease

[status-post discectomy L4-L5 and L5-S1 (in approximately 2006)]; a depressive disorder, not

otherwise specified; cluster B personality traits; a torn medial meniscus of the right knee; mild

degenerative joint disease of the hips; degenerative joint disease of the right shoulder with

tendinopathy of the rotator cuff; a rotator cuff tear and slap lesion of the right shoulder; and mild

degenerative disc disease of the cervical spine. PageID.35.

               At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.35. The ALJ decided at the fourth step that:

                After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform a range of sedentary
       work as defined in 20 CFR 404.1567(a) and 416.967(a) of the Regulations. The
       claimant is able to lift and carry up to 10 pounds, to sit for up to four hours total in
       an eight-hour workday and for one hour at a time, to stand for up to two hours total
       in an eight-hour workday and for one hour at a time, and to walk for up to 2 hours
       total in an eight-hour workday and for one hour at one time. No cane is required to
       aid ambulation. The claimant can occasionally reach, frequently handle, finger and
       feel and occasionally push and pull. He can occasionally operate foot controls
       bilaterally. He can occasionally climb ramps and stairs, balance, stoop and crouch,
       but never climb ladders, ropes, or scaffold, and never kneel or crawl. He can have
       occasional exposure to moving mechanical parts, and can occasionally operate
       motor vehicles. He can have occasional exposure to humidity, wetness, dust, odors,
       fumes, gases and areas of poor ventilation. He can also have only occasional

                                                   4
       exposure to heat and no exposure to extreme cold, vibration and unprotected
       heights. He can have no exposure to greater than moderate noise levels. He is also
       limited to doing simple routine work with a SVP of one or two and that involves
       working in a low-stress work environment with no specific production quotas or
       fast pace production quotas or requirements.

PageID.37-38. The ALJ also found that plaintiff was unable to perform any of his past relevant

work. PageID.45.

               At the fifth step, the ALJ found that plaintiff could perform a limited range of

sedentary work in the national economy. PageID.46-47. Specifically, the ALJ found that plaintiff

could perform the requirements of occupations in the national economy including office helper

(25,000 jobs), mail clerk (5,000 jobs), and information clerk (20,000 jobs).            PageID.47.

Accordingly, the ALJ found that plaintiff has not been under a disability, as defined in the Social

Security Act, from June 4, 2012 (the alleged onset date) through April 19, 2017 (the date of the

decision). PageID.48.

               III.     DISCUSSION

               Plaintiff set forth two issues on appeal:

               A.     The ALJ ignored the vocational expert’s (VE’s)
               testimony that frequent reaching was required for the jobs listed
               at step five used by the ALJ to deny benefits to plaintiff when
               the ALJ’s residual functional capacity (RFC) determination was
               limited to occasional reaching.

               Plaintiff contends that the ALJ erred by finding that he could do jobs which

involved only “occasional reaching”, because the VE testified that plaintiff needed the ability to

perform “frequent reaching” to perform the identified jobs. As discussed, plaintiff’s RFC included

the limitations that he “can occasionally reach, frequently handle, finger and feel and occasionally

push and pull.” PageID.37. While plaintiff seeks reversal based on the ALJ’s failure to follow the

VE’s testimony, he does not address that extensive testimony in any detail. Nevertheless, the Court



                                                 5
cannot find support for the ALJ’s decision reached at Step 5 of the sequential evaluation, i.e., that

plaintiff could perform other work in the national economy consisting of the representative

occupations of office helper (25,000 jobs), mail clerk (5,000 jobs), and information clerk (20,000

jobs). PageID.47.

               An ALJ’s finding that a plaintiff possesses the capacity to perform substantial

gainful activity that exists in the national economy must be supported by substantial evidence that

the plaintiff has the vocational qualifications to perform specific jobs. Varley v. Secretary of

Health and Human Services, 820 F.2d 777, 779 (6th Cir. 1987). This evidence may be produced

through the testimony of a VE in response to a hypothetical question which accurately portrays

the claimant’s physical and mental limitations. See Webb v. Commissioner of Social Security, 368

F.3d 629, 632 (6th Cir. 2004); Varley, 820 F.2d at 779. However, a hypothetical question need

only include those limitations which the ALJ accepts as credible. Blacha v. Secretary of Health

and Human Services, 927 F.2d 228, 231 (6th Cir. 1990). “[T]he ALJ is not obliged to incorporate

unsubstantiated complaints into his hypotheticals.” Stanley v. Secretary of Health and Human

Services, 39 F.3d 115, 118 (6th Cir. 1994).

               The record reflects that the ALJ posed four hypothetical questions to the VE at the

fifth step of the sequential process. PageID.177-182. Then, plaintiff’s representative posed

additional questions to the VE. PageID.182-184. The ALJ posed more questions (PageID.185-

187), followed by plaintiff’s representative (PageID.187-188), followed by the ALJ (PageID.188-

189). At no time throughout this colloquy did the VE explicitly identify the 50,000 jobs cited by

the ALJ. The VE appears to have identified 60,000 jobs (the same job titles as the ALJ, but

including 15,000 mail clerk jobs rather than 5,000 mail clerk jobs as set forth in the ALJ’s decision)

(PageID.186-187). However, the VE classified these jobs as a “very limited range of light work,”



                                                  6
PageID.187, which was not consistent with the RFC, which limited plaintiff to sedentary work.

PageID.37-38. As a follow up, the VE stated that if the weight limit was restricted to 10 pounds

(i.e., sedentary work as set forth in the RFC), the three identified jobs (office helper, mail clerk

and office clerk) would all involve “frequent” reaching (PageID.187-188), with the additional

caveat “of how you define reaching” (PageID.188).

               Based on this record, it is unclear as to how the ALJ reached the conclusion that

plaintiff could perform the 50,000 representative sedentary jobs as set forth in the decision and

whether plaintiff could perform any of those jobs which appear to require “frequent” reaching. In

this regard, it is unclear exactly how the VE defined “reaching” with respect to those jobs. An

ALJ “must articulate, at some minimum level, his analysis of the evidence to allow the appellate

court to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995). Here,

the Court cannot trace that path. Accordingly, this matter will be reversed and remanded pursuant

to sentence four of § 42 U.S.C. § 405(g). On remand, the Commissioner should re-evaluate the

vocational evidence to determine if other work exists in the national economy that plaintiff can

perform.

               B.     The ALJ failed to properly weigh the medical source
               opinion evidence under the standards set forth at 20 C.F.R. §
               404.1527.

               Plaintiff contends that the substantial evidence does not support the ALJ’s decision

to assign “reduced weight” to the opinion of William Ahrens, M.D. Plaintiff’s Brief (ECF No. 9,

PageID.1499). A treating physician’s medical opinions and diagnoses are entitled to great weight

in evaluating plaintiff's alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001).

“In general, the opinions of treating physicians are accorded greater weight than those of

physicians who examine claimants only once.” Walters v. Commissioner of Social Security, 127



                                                 7
F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the assumption that

a medical professional who has dealt with a claimant and his maladies over a long period of time

will have a deeper insight into the medical condition of the claimant than will a person who has

examined a claimant but once, or who has only seen the claimant’s medical records.” Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2)

(“Generally, we give more weight to opinions from your treating sources, since these sources are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of your

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations”).

               Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R. §§

404.1527(c)(2) and 416.927(c)(2). Finally, the ALJ must articulate good reasons for not crediting

the opinion of a treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541,

545 (6th Cir. 2004); 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2) (“[w]e will always give good

reasons in our notice of determination or decision for the weight we give your treating source’s

opinion”).

               Here, the ALJ addressed Dr. Ahrens’ opinions as follows:

               The undersigned assigns reduced weight to the April 2013 opinion
       statement of treatment William Ahrens, MD, a treating physician of the claimant,
       in Exhibit 4F, in view of the supportability of that opinion and its consistency with
       the record as a whole. In this opinion, Dr. Ahrens opined that the claimant could sit

                                                 8
sometimes [stated as one to two hours in an eight-hour workday], stand and walk
sometimes, lift up to 10 pounds sometimes, and bend sometimes. The claimant was
never able to lift up to 25 pounds (or up to 50 pounds or over 50 pounds) and he
could never stoop. In a series of checked boxes, Dr. Ahrens opined that the claimant
would have serious limitations as to pace and concentration would need a sit-stand
option, as symptoms dictate, at will; and due to the claimant's symptoms, would
likely miss three days or more of work and be tardy three or more days per month.
The claimant was best suited for part-time work, as opposed to full-time work;
would need breaks from work as symptoms dictate; and the combined effect of the
claimant's impairments on his activities was greater than the effect of each
impairment considered separately. [The diagnosed conditions resulting in
limitations were listed as chronic low back pain, spinal stenosis, and degenerative
disc disease; these conditions were permanent].

       The undersigned assigns reduced weight to Dr. Ahrens' opinion in Exhibit
4F for several reasons. Other than the listed conditions, the statement contains no
other narrative explanation or rationale for the proposed limitations. There is no
explanation of the degree or intensity of any "serious limitations as to pace and
concentration" or why the claimant would require a sit-stand option at will, or how
the physician arrived at the frequency of absenteeism or tardiness. The item that
compares part-time and full-time work is imprecise and vague. The proposed
frequency and duration of "breaks from work as symptoms dictate" is also
imprecise, vague, and unexplained.

         On August 20, 2014, Dr. Ahrens opined that the claimant was able to stand
and/or walk for less than two hours in an eight-hour workday and sit for less than
about six hours in an eight-hour workday. The claimant could lift up to ten pounds
occasionally (less than 1/3 of the day), and perform occasional fingering (fine
manipulation). The claimant could never lift up to 20 pounds, never climb (ramps,
stairs, ladders, ropes, and scaffolds), balance, stoop, kneel, crouch, crawl, or handle
(gross manipulation). The use of a hand-held assistive device was necessary for
ambulation. A sit-stand option was necessary, and the claimant had side effects or
symptoms resulting from medication or treatment. The claimant would have serious
limitations maintaining focus and concentration, he would need unscheduled breaks
from work as symptoms dictate, and he would be off task (affecting productivity)
for 30% or more of the workday.

       I assign Dr. Ahrens opinion in Exhibit 7F reduced weight because it is not
well supported or consistent with the treatment record. He concluded in 7F that the
claimant requires a hand held device for ambulation, but the claimant testified he
does not use a cane very much and he can walk for 1-2 miles while Ahrens' opinion
noted that he could stand and/or walk for less than 2 hours total in an eight-hour
workday. Dr. Ahrens' opinion and the claimant reported use of a cane as well as the
claimant's reported standing and walking activities are widely inconsistent.
Moreover, Dr. Ahrens' own treatment notes fail to establish the need for assisted
ambulation or even the observation of the claimant using such a device. The

                                          9
       claimant testified that he could lift 15 pounds or more, and then changed it to 10
       pounds being more realistic. The undersigned does not think the claimant is as
       limited as he has alleged and certainly not as limited as Dr. Ahrens concluded in
       his varied opinions. The claimant also testified that he could sit for several hours in
       a recliner and maybe less in a regular chair. The claimant also testified to being able
       to walk for 1-2 miles with some pain and stated that he participated in Pokemon Go
       game, which reasonably requires physical activity including walking and
       endurance.

               Exhibit 17F/3-4 is a duplicate of Exhibit 7F, which the undersigned
       discussed above. At Exhibit 17F/1-2, there is another opinion from Dr. Ahrens
       dated May 27, 2016. On that date, Dr. Ahrens believed that the claimant could sit
       and stand/ walk sometimes [continuously up to two hours or occasionally up to six
       hours] and lift up to ten pounds sometimes. The claimant was able to lift between
       11 and 25 pounds rarely [less than two hours out of an eight-hour workday [sic],
       and never lift 26-50 pounds or over 50 pounds. The claimant could rarely bend and
       reach over shoulder and could never squat, crawl, or kneel. He would have severe
       limitations as to pace and concentration (non-productive 15% or more of the time),
       would need frequent and unscheduled breaks from work, likely miss three or more
       days per month, and would likely spend at least one hour per eight-hour period
       lying down. The claimant had a complete inability to stoop without causing undue
       pain and/or injury. He did not need to elevate his feet at or above waist-level for at
       least 30 minutes during an eight-hour period. I assign reduced weight to the May
       2016 opinion of Dr. Ahrens because it lacks consistency and supportability. Dr.
       Ahrens again offered the proposed limitations on the check-box form without
       further explanation. It is worth noting that, with proposed lifting of 11-25 pounds
       and with standing and/or walking continuously up to two hours or occasionally up
       to six hours, this opinion exceeds the parameters of Finding #5 of this decision.
       Further, sedentary work requires restricted postural functions, including stooping
       [SSR 96-9p].

PageID.43-44.

                Based on this record, the ALJ’s decision to give reduced weight to Dr. Ahrens’

opinions is supported by substantial evidence. In this regard, the ALJ pointed out inconsistencies

between the doctor’s opinions, the medical evidence, and plaintiff’s testimony. The ALJ also

noted that the doctor’s opinions were presented in a “check box” form with no explanations. “ALJs

are not bound by conclusory statements of doctors, particularly where they appear on ‘check-box

forms’ and are unsupported by explanations citing detailed objective criteria and documentation.”




                                                 10
Laporte v. Commissioner of Social Security, No. 1:15-cv-456, 2016 WL 5349072 at *7 (W.D.

Mich. Sept. 26, 2016). Accordingly, plaintiff’s claim of error is denied.

               IV.     CONCLUSION

               Accordingly,    the   Commissioner’s     decision   will     be   REVERSED    and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate the vocational evidence to determine if other work exists in the national

economy that plaintiff can perform. A judgment consistent with this opinion will be issued

forthwith.



Dated: September 18, 2019                            /s/ Ray Kent
                                                     United States Magistrate Judge




                                                11
